DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are moot in view of the new grounds of rejection.
The Applicant asserts on page(s) 4 of the Response:
	Hlavka does not anticipate amended claim 1 because it does not teach a delivery catheter, a 	deployment catheter, and a support catheter as now recited in the claim. In particular, Hlavka does not 	teach “a support catheter extending through the balloon assembly and defining a lumen therethrough.” For 	at least these reasons, Hvlaka does not anticipate amended claim 1.
In response, the Examiner respectfully submits new grounds of rejection over claim 16 with previously the cited references Hlavka and Esposito as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16-18, 20, 23, 24, and 26-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hlavka (US 2006/0111692, of record) in view of Esposito (US 2006/0058598, of record).
([0004]: “robotic catheter system 32”) comprising: a delivery catheter defining at least one lumen therethrough ([0010], Fig. 8B: the “sheath 30” is a delivery catheter that defines a lumen); a deployment catheter that is positionable through the at least one lumen of the delivery catheter ([0010], Fig. 8B: the “guide instrument 18” is a deployment catheter that is positionable through the “sheath 30”), the deployment catheter including a steerable ([0008]: “instrument driver 16” allows for steering of the deployment catheter’s distal end) distal region (Fig. 8B: the “guide instrument 18” possesses a steerable distal region).  While Hlavka does discloses an embodiment wherein a balloon assembly is coupled to a steerable distal region ([0019], Fig. 14C: “balloon 724” is coupled to the “guide instrument 18”), Hlavka does not explicitly disclose that a support catheter extends through the balloon assembly and defines a lumen therethrough.  However, Esposito teaches a catheter device (Abstract) equipped with an inflatable balloon near a distal end of the catheter ([0045], Figs. 6 and 6A: “balloon 67”), wherein a supporting structure of the catheter extends through the balloon assembly and defines a lumen therethrough (Figs. 6 and 6A: the “balloon 67” is supported by a catheter sheath which defines a lumen).  Since Hlavka already teaches that the “guide instrument 18”, which has an inflatable balloon mounted on it ([0019], Fig. 14C: “balloon 724” is coupled to “guide instrument 18”), may possess a lumen ([0010]: “The guide instrument (18) is coaxially interfaced, through its inner lumen, with an elongate probe (380)…”), it would have been obvious to one of ordinary skill in the art before the invention was made to apply the luminal structure of Esposito to the catheter of Hlavka, as to provide a lumen through the supporting catheter structure which could be used to deliver additional instrumentation which would further (see Hlavka @ Fig. 8B and 11D which show an instrument inserted through the “guide instrument 18”).
Regarding claim 17, Hlavka does not explicitly disclose that the balloon assembly includes an imaging balloon.  However, Hlavka does teach that the robotic catheter is equipped with an imaging element (Fig. 15, [0020]: “ultrasound transducers 726 to image”) immediately after teaching that the robotic catheter is to be anchored by an attached balloon to adjacent tissue ([0019]: “anchoring mechanisms”).  One having ordinary skill in the art would have recognized that an anchored imaging element would optimize image acquisition by minimizing motion blur.  Additionally, the inflation of an anchoring balloon, taught in the immediately preceding paragraph ([0019]) is clearly a means of supporting a subsequent task of the robotic catheter.  In other words, the anchoring is not performed purely for the sake of anchoring.  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to consider the robotic catheter of Hlavka to have an “imaging balloon”, as to provide minimal motion blur during image acquisition using the robotic catheter.
Regarding claim 18, Hlavka does not explicitly disclose that the balloon assembly includes an anchoring balloon coupled distally from the imaging balloon.  However, Esposito teaches a balloon covering an ultrasound transducer ([0045], Fig. 6A: “ultrasound transducer 65…covered by an inflatable balloon 67”).  The balloon of Esposito would readily cover the ultrasound transducer of Hlavka ([0020]: “ultrasound transducers 726”), further stabilizing the catheter, and would render the expandable balloon of Hlavka as an anchoring balloon that is distal from the imaging balloon formed by the transducer of Hlavka and the covering balloon of Esposito.  Thus, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 20, with respect to the imaging balloon and the anchoring balloon as discussed in the rejection of claim 18, since both balloons are mounted and separated along a portion of the catheter, then Hlavka teaches that the catheter portion between the two balloons act as a type of supporting structure.
Regarding claim 23, Hlavka discloses that the balloon assembly is inflatable into contact with surrounding tissue ([0019], [0022]: “expandable balloon 724” engage/anchor the robotic catheter to the surrounding tissue).
Regarding claim 24, Hlavka discloses that the balloon assembly supports an energy source ([0019], [0022]: “expandable balloon 724” physically supports the robotic catheter against surrounding tissue by engaging/anchoring the catheter, which is itself connected to an electrical source of energy).
Regarding claim 26, Hlavka discloses a control element for articulating the steerable distal region (Figs. 1-4, [0007]: “control system”; [0009]: “operator control station).
Regarding claim 27, Hlavka discloses that the control element includes a pull wire ([0008], Figs. 6 and 7 show pull wires).
Regarding claim 28, Hlavka discloses that the pull wire is spooled around a drive assembly ([0008], Figs. 6 and 7 show pull wires spooled around a drive assembly).
Regarding claim 29, Hlavka does not explicitly disclose that an imaging element is coupled to the balloon assembly.  However, Hlavka does teach that the robotic catheter is equipped with an imaging element (Fig. 15, [0020]: “ultrasound transducers 726 to image”) immediately after teaching that the robotic catheter is to be anchored by an attached balloon to ([0019]: “anchoring mechanisms”).  One having ordinary skill in the art would have recognized that an anchored imaging element would optimize image acquisition by minimizing motion blur.  Additionally, the inflation of an anchoring balloon, taught in the immediately preceding paragraph ([0019]) is clearly a means of supporting a subsequent task of the robotic catheter.  In other words, the anchoring is not performed purely for the sake of anchoring.  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to utilize the imaging element while anchoring the robotic catheter, as to provide minimal motion blur during image acquisition using the robotic catheter.

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hlavka (US 2006/0111692, of record) in view of Esposito (US 2006/0058598, of record), as applied to claim 18 above, in view of Wilcox (US 4696668, of record).
Regarding claim 19, neither Hlavka nor Esposito explicitly disclose that the anchoring balloon is inflatable independently of the imaging balloon.  However, Wilcox teaches a catheter with two inflatable balloons that may be inflated independent of one another (4:25-27, “allow independent inflation and deflation”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the independent inflation of Wilcox to the balloons of Hlavka and Esposito, as to provide finer control over the inflation of separate balloons, and additionally, provide redundant support to the inflation system in case of failure.

Claim(s) 21 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hlavka (US 2006/0111692, of record) in view of Esposito (US 2006/0058598, of record), as applied to claims 20 and 24 above, in view of Starksen (US 2005/0119523, of record).
Regarding claim 21, while both Hlavka and Esposito teach that the lumen of a support catheter extends through an imaging balloon and an anchoring balloon and that a catheter defines a lumen configured for passage through the imaging and anchoring balloons, neither explicitly disclose that the lumen extends to a region distal of the anchoring balloon.  However, Starksen teaches a catheter ([0026]: “catheter-based”) wherein a lumen of the catheter extends past a distal end (Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the extended lumen of Starksen to the catheter body of Hlavka and Esposito, as to provide a lumen that fully spans the body of a catheter.
Regarding claim 25, neither Hlavka nor Esposito explicitly disclose that the energy source comprises a light emitting diode or an optical fiber.  However, Starksen teaches a catheter equipped with an optical fiber ([0043]: “fiber optic device”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to incorporate the optical fiber of Starksen’s catheter with the robotic catheter system of Hlavka and Esposito, as to provide a well-known manner of communicating optical signals along a flexible catheter body.

Claim(s) 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hlavka (US 2006/0111692, of record) in view of Esposito (US 2006/0058598, of record), as applied to claim 20 above, in view of Sinnreich (US 4198981, of record).
Regarding claim 22, neither Hlavka nor Esposito explicitly disclose that the support catheter is independently translatable with respect to the imaging balloon.  However, Sinnreich teaches an endoscopic device wherein a supporting structure independently translates one (Fig. 1, 2:3-17: “first inflatable balloon 16”, “second balloon”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the translating mechanism of Sinnreich to the support catheter of Hlavka and Esposito, as to provide a manner of maneuvering a catheter body with respect to the balloons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/            Examiner, Art Unit 3793